J-S80044-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    EDWARD A. DANIELS,                         :
                                               :
                      Appellant                :      No. 2217 EDA 2017

                   Appeal from the PCRA Order June 22, 2017
                 in the Court of Common Pleas of Bucks County,
              Criminal Division at No(s): CP-09-CR-0000681-2006

BEFORE: BOWES, J., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                          FILED FEBRUARY 26, 2018

        Edward A. Daniels (“Daniels”) appeals, pro se, from the Order

dismissing his third Petition for relief filed pursuant to the Post Conviction

Relief Act. See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        On May 17, 2006, Daniels pled guilty to numerous offenses arising

from the gunpoint robbery and gang rape of a female victim. The trial court

sentenced Daniels to an aggregate term of 20 to 40 years in prison. Daniels

did not file a direct appeal.

        On April 6, 2017, Daniels filed the instant pro se Petition, his third,1

arguing that the trial court committed “extraordinary circumstances” by


____________________________________________


1 Although Daniels styled his Petition as an “Amendment to Already Filed
P.C.R.A.,” Daniels’s prior Petitions had already been denied and dismissed.
Therefore, the PCRA court properly considered Daniels’s filing as a third
Petition.
J-S80044-17



failing to conduct a guilty plea colloquy.               The Commonwealth filed an

Answer. The PCRA court subsequently issued Notice of its intention to

dismiss Daniels’s Petition without a hearing pursuant to Pa.R.Crim.P. 907.

Daniels filed a Response.          The PCRA court dismissed Daniels’s Petition as

untimely filed on June 22, 2017.

        Daniels filed a timely Notice of Appeal.          The PCRA court entered an

Order, directing Daniels to file a Pa.R.A.P. 1925(b) concise statement of

matters complained of on appeal, and instructing him that failure to do so

within 21 days of the date of the Order would result in waiver of any issues.

Daniels responded to the Order by claiming that he “[did] not know anything

about an appeal being filed in the Superior Court.”

        On September 6, 2017, the PCRA court issued its Opinion pursuant to

Pa.R.A.P. 1925(a), noting that Daniels did not file a 1925(b) concise

statement, and had “instead repudiate[d] any appeal which was clearly filed

by him previously.”         PCRA Court Opinion, 9/6/17, at 4.         Thus, the PCRA

court found that Daniels had waived any claims.

        We agree that Daniels has waived the issues he presents in his pro se

brief   by   failing   to   file   a   Rule    1925(b)    concise   statement.   See

Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005) (stating that “in

order to preserve their claims for appellate review, appellants must comply

whenever the trial court orders them to file a Statement of Matters

Complained of on Appeal pursuant to Pa.R.A.P. 1925. Any issues not raised

in a Pa.R.A.P. 1925(b) statement will be deemed waived.” (citation and

                                              -2-
J-S80044-17



brackets omitted)).2         Accordingly, we affirm the PCRA court’s Order

dismissing Daniels’s Petition.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/26/18




____________________________________________


2 Even if Daniels had preserved his claims in a concise statement, we would
lack jurisdiction to consider the merits of his claims on appeal, as his Petition
is patently untimely, and he failed to plead and prove any of the exceptions
set forth under 42 Pa.C.S.A. § 9545(b)(1)(i-iii) to circumvent the PCRA’s
timeliness requirement. See Commonwealth v. Albrecht, 994 A.2d 1091,
1095 (Pa. 2010).



                                           -3-